ORDER
The Disciplinary Review Board on December 23, 1998, having filed a report with the Court concluding that MARIA P. FORNARO of MORRISTOWN, and who was suspended from practice for a period of three months effective March 24, 1998, and who remains suspended at this time, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) (failing to give client an accounting of services rendered), and good cause appearing;
It is ORDERED that MARIA P. FORNARO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.